Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 1 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 2 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 3 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 4 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 5 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 6 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 7 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 8 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 9 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 10 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 11 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 12 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 13 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 14 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 15 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 16 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 17 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 18 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 19 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 20 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 21 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 22 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 23 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 24 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 25 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 26 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 27 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 28 of 35
 Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 29 of 35




                                               EXHIBIT A

                                     SCHEDULE OF PURCHASERS



                        Principal                   Series A-1
                       Amount of      Series A-1      Shares                       Total
                      Indebtedness      Shares     issued upon                    Series
                          to be      issued upon       New        Purchase          A-1       Warrant
   Purchaser           Converted     Conversion    Investment      Price          Shares      Shares
  Brian May          $1,000,000.13     5,887,202                 $1,000,000.13   5,887,202    12,221,960
  Martin Stott       $1,000,000.13     5,887,202                 $1,000,000.13   5,887,202    12,221,960
  W Resources
  LLC                $1,000,000.13     5,887,202                 $1,000,000.13   5,887,202    12,221,960
  Kathy A.
  Worley                                           642,134       $109,072.88     642,134
  Peter J. Bush                                    147,180       $24,999.99      147,180
  Richard K.
  Pellerin                                         588,720       $99,999.98      588,720
  Woodgate VFN
  Holdings LLC                                     1,236,312     $209,999.96     1,236,312
  Ortho
  Investments
  LLC                                              588,720       $99,999.98      588,720
  Total              $3,000,000.39    17,661,606   3,203,066     $3,544,073.18   20,864,672   36,665,880




OHSUSA:762992254.3
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 30 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 31 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 32 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 33 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 34 of 35
Case 2:17-cv-12039-WBV-MBN Document 179-7 Filed 07/23/20 Page 35 of 35
